DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an angle of approach of the user with respect to the plurality of touch sensors” (claims 1 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Regarding claims 1 and 16, “an angle of approach of the user with respect to the plurality of touch sensors” is not clearly described in the originally filed specification. Fig. 21 shows “angle of approach” is between touch sensors 2010 and user’s forearm (portion of hand) only. Note that user’s forearm does not include user’s full body. The specification also uses the term “angle of approach of the user” (at least see specification: [0219] – [0223]). However, the specification does not clearly describe how the angle of approach of user’s full body with respect to the touch sensors is determined. 
There is insufficient description of the above limitations and how the functions are performed or the results are achieved for the above functional language limitations. The specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. Thus, the specification lacks the “full, clear, concise, and exact written description” which is necessary to support the claimed invention.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Souchkov (US 20110298745) in view of Westhues et al. (US 20180129313).

As to claim 1, Souchkov discloses a touch sensor system comprising: 
a plurality of touch sensors (Fig. 5(42a, 42b)); 
a plurality of drive-sense circuits (DSCs) (Fig. 2, Fig. 5(40a/50a, 40b/50b)) operably coupled to the plurality of touch sensors (Fig. 5(42a, 42b)), wherein, when enabled, a DSC of the plurality of DSCs is configured to:
drive a signal via a single line coupling to a touch sensor of the plurality of touch sensors (Fig. 5(42a, 42b)) and simultaneously sense, via the single line, change of the signal that is based on a user being within sufficient proximity to the touch sensor of the plurality of touch sensors that changes an electrical characteristic of the touch sensor of the plurality of touch sensors (Fig. 5, [0035], [0041]: detects locations of multiple simultaneous touches); 
process the signal to generate a digital signal that is representative of the electrical characteristic of the touch sensor of the plurality of touch sensors ([0036] – [0037]); 
memory that stores operational instructions ([0026] – [0027]); and 
a processing module operably coupled to the plurality of the DSCs and to the memory ([0026] – [0027]), wherein, when enabled, the processing module is configured to execute the operational instructions to: 
process, at a first time, a plurality of digital signals generated by the plurality of DSCs including the signal generated by the DSC to determine a first location of the user with respect to the plurality of touch sensors ([0041]: detects locations of multiple simultaneous touches). 
Souchkov does not expressly teach process, at a first time, a plurality of digital signals generated by the plurality of DSCs including the digital signal generated by the DSC to determine a first location of the user with respect to the plurality of touch sensors; process, at a second time, the plurality of digital signals generated by the plurality of DSCs including the digital signal generated by the DSC to determine a second location of the user with respect to the plurality of touch sensors; and process the first location of the user with respect to the plurality of touch sensors and the second location of the user with respect to the plurality of touch sensors to determine an angle of approach of the user with respect to the plurality of touch sensors. 
Westhues teaches process, at a first time, a plurality of digital signals generated by the plurality of DSCs including the digital signal ([0038]: converted into digital data) generated by the DSC to determine a first location of the user with respect to the plurality of touch sensors (Fig. 7, [0060]: first location at first time); 
process, at a second time, the plurality of digital signals generated by the plurality of DSCs including the digital signal generated by the DSC to determine a second location of the user with respect to the plurality of touch sensors (Fig. 7, [0060]: second location at second time); and 
process the first location of the user with respect to the plurality of touch sensors and the second location of the user with respect to the plurality of touch sensors to determine an angle of approach of the user with respect to the plurality of touch sensors (Figs. 1-2: finger and stylus both types of input can be used, [0055]: a tilt parameter may include one or more angles specifying the orientation or attitude of the active stylus relative to the touch-sensitive display device; Note: user is holding stylus, therefore, the angle of approach of the stylus including user’s hand interpreted as the angle of approach of the user since it is broadly claimed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souchkov’s touch sensor system by incorporating Westhues’s idea of determining angle of stylus in order to determine an angle of approach of the user. 
As to claim 2, Souchkov (as modified by Westhues) teach the touch sensor system of claim 1, wherein: at the first time, the user being at the first location that is within sufficient proximity to the touch sensor of the plurality of touch sensors that changes the electrical characteristic of the touch sensor of the plurality of touch sensors by a first amount (Westhues: Fig. 7, [0060]: first location at first time); and at the second time, the user being at the second location that is within sufficient proximity to the touch sensor of the plurality of touch sensors that changes the electrical characteristic of the touch sensor of the plurality of touch sensors by a second amount (Westhues: Fig. 7, [0060]: second location at second time). 
As to claim 3, Souchkov (as modified by Westhues) teach the touch sensor system of claim 1, wherein, when enabled, the processing module is further configured to execute the operational instructions to: determine the first location of the user with respect to the plurality of touch sensors and the second location of the user with respect to the plurality of touch sensors within a three-dimensional space (Westhues: Fig. 1-3); and wherein: the second location of the user with respect to the plurality of touch sensors is closer to the plurality of touch sensors than the first location of the user with respect to the plurality of touch sensors (Westhues: Fig. 1-3). 
As to claim 5, Souchkov (as modified by Westhues) teach the touch sensor system of claim 1, wherein: when enabled, another DSC of the plurality of DSCs is configured to: drive another signal via another single line coupling to another touch sensor of the plurality of touch sensors and simultaneously sense, via the another single line, change of the another signal that is based on another user being within sufficient proximity to the another touch sensor of the plurality of touch sensors that changes another electrical characteristic of the another touch sensor of the plurality of touch sensors (Souchkov: Fig. 5, [0035], [0041]: detects locations of multiple simultaneous touches); and 
process the another signal to generate another digital signal that is representative of the another electrical characteristic of the another touch sensor of the plurality of touch sensors (Souchkov: [0036] – [0037]); 
when enabled, the processing module is further configured to execute the operational instructions to: 
process, at the first time, the plurality of digital signals generated by the plurality of DSCs including the another digital signal generated by the another DSC to determine a first location of the another user with respect to the plurality of touch sensors (Westhues: Fig. 7, [0060]); 
process, at the second time, the plurality of digital signals generated by the plurality of DSCs including the another digital signal generated by the another DSC to determine a second location of the another user with respect to the plurality of touch sensors (Westhues: Fig. 7, [0060]); and 
process the first location of the another user with respect to the plurality of touch sensors and the second location of the another user with respect to the plurality of touch sensors to determine another angle of approach of the another user with respect to the plurality of touch sensors (Westhues: Figs. 1-2: finger and stylus both types of input can be used, [0055]: a tilt parameter may include one or more angles specifying the orientation or attitude of the active stylus relative to the touch-sensitive display device; Note: user is holding stylus, therefore, the angle of approach of the stylus including user’s hand interpreted as the angle of approach of the user since it is broadly claimed). 
As to claim 10, Souchkov (as modified by Westhues) teach the touch sensor system of claim 7 further comprising: another DSC, wherein, when enabled, the another DSC is configured to couple the another signal to the user via a DSC interface (Souchkov: Fig. 5, [0035], [0041]). 
As to claim 11, Souchkov (as modified by Westhues) teach the touch sensor system of claim 10, wherein the DSC interface includes at least one of a pen, an e-pen, a conductive mat, a seat, a seat belt, a cell phone, a smart phone, a key fob, a watch, an active wrist-band, a personal digital assistant (PDA), or a clip-on element (Souchkov: [0030], Westhues: Figs. 1-2). 
As to claim 12, Souchkov (as modified by Westhues) teach the touch sensor system of claim 1, wherein the plurality of touch sensors are implemented on a flat surface of the touch sensor system (Westhues: Figs. 1-2). 
As to claim 13, Souchkov (as modified by Westhues) teach the touch sensor system of claim 1, wherein touch sensor device includes a touchscreen, a pad device, a laptop, a cell phone, a smartphone, a whiteboard, an interactive display, a navigation system display, or an in vehicle display (Souchkov: [0030], Westhues: Figs. 1-2). 
As to claim 14, Souchkov (as modified by Westhues) teach the touch sensor system of claim 1, wherein the DSC further comprises: a power source circuit operably coupled to the touch sensor via the single line, wherein, when enabled, the power source circuit is configured to provide the signal that includes an analog signal via the single line coupling to the touch sensor, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component (Souchkov: [0031]); and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor; and generate the digital signal that is representative of the electrical characteristic of the touch sensor (Westhues: [0038]). 
8.	Claims 4, 6-9, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souchkov (US 20110298745) in view of Westhues et al. (US 20180129313) and in further view of Kitada et al. (US 20170123567). 

As to claim 4, Souchkov (as modified by Westhues) teach the touch sensor system of claim 1, wherein, when enabled, the processing module is further configured to execute the operational instructions to: process the first location of the user with respect to the plurality of touch sensors and the second location of the user with respect to the plurality of touch sensors to determine an angle of approach of the user with respect to the plurality of touch sensors (Westhues: Fig. 7, [0060], [0055]). 
Souchkov (as modified by Westhues) do not specifically teach the second location of the user with respect to the plurality of touch sensors based on a known location of the user with respect to the plurality of touch sensors. 
Kitada teaches teach the second location of the user with respect to the plurality of touch sensors based on a known location of the user with respect to the plurality of touch sensors (Fig. 4, [0065]: user A present on a mat electrode 20a(ID1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor system of Souchkov (as modified by Westhues) by incorporating Kitada’s idea of including a mat with electrode to uniquely identify user’s touch signal based on user’s position. 

As to claim 6, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 5, wherein, when enabled, the processing module is further configured to execute the operational instructions to: process the first location of the another user with respect to the plurality of touch sensors and the second location of the another user with respect to the plurality of touch sensors based on a known location of the another user with respect to the plurality of touch sensors to determine the another angle of approach of the another user with respect to the plurality of touch sensors (Kitada: Fig. 4, [0065]: user A present on a mat electrode 20a(ID1), [0066]). 

As to claim 7, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 1, wherein, when enabled, the DSC is configured to: drive the signal via the single line coupling to the touch sensor of the plurality of touch sensors and simultaneously sense, via the single line, change of the signal that is based on the user being within sufficient proximity to the touch sensor of the plurality of touch sensors and also based on another signal coupled to the touch sensor from the user that changes the electrical characteristic of the touch sensor of the plurality of touch sensors, wherein the another signal is uniquely associated with the user (Kitada: Fig. 4, [0065] – [0066]). 
As to claim 8, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 7, wherein, when enabled, the processing module is further configured to execute the operational instructions to: process the digital signal to detect interaction of the user with the touch sensor of the plurality of touch sensors, to identify the user, and to determine whether the user who is identified is an authorized user; and based on a determination that the user who is identified is not an authorized user, abort execution of one or more operations associated with the interaction of the user with the touch sensor (Kitada: Fig. 4, [0068]: uniquely identified). 
As to claim 9, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 7, wherein, when enabled, the processing module is further configured to execute the operational instructions to: process the digital signal to detect interaction of the user with the touch sensor of the plurality of touch sensors, to identify the user, and to determine whether the user who is identified is an authorized user; and based on a determination that the user who is identified is an authorized user, facilitate execution of one or more operations associated with the interaction of the user with the touch sensor (Kitada: Fig. 4, [0068]: uniquely identified). 
As to claim 15, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 14 further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor to the at least one of the voltage reference and the current reference to produce the analog signal (Kitada: Fig. 4, [0071] – [0072], it is obvious to have a comparator to compare signals). 

As to claim 16, Souchkov discloses a touch sensor system comprising: 
a plurality of touch sensors (Fig. 5(42a, 42b)) implemented on a flat surface of the touch sensor system (Fig. 5); 
a plurality of drive-sense circuits (DSCs) (DSCs) (Fig. 2, Fig. 5(40a/50a, 40b/50b)) operably coupled to the plurality of touch sensors (Fig. 5(42a, 42b)), wherein, when enabled, a DSC of the plurality of DSCs is configured to: 
drive a signal via a single line coupling to a touch sensor of the plurality of touch sensors (Fig. 5(42a, 42b)) and simultaneously sense, via the single line, change of the signal that is based on a user being within sufficient proximity to the touch sensor of the plurality of touch sensors that changes an electrical characteristic of the touch sensor of the plurality of touch sensors (Fig. 5, [0035], [0041]: detects locations of multiple simultaneous touches); 
process the signal to generate a digital signal that is representative of the electrical characteristic of the touch sensor of the plurality of touch sensors ([0036] – [0037]); 
memory that stores operational instructions ([0026] – [0027]); and 
a processing module operably coupled to the plurality of the DSCs and to the memory ([0026] – [0027]), wherein, when enabled, the processing module is configured to execute the operational instructions to: 
process, at a first time, a plurality of digital signals generated by the plurality of DSCs including the signal generated by the DSC to determine a first location of the user with respect to the plurality of touch sensors ([0041]: detects locations of multiple simultaneous touches).  
Souchkov does not explicitly teach process, at a first time, a plurality of digital signals generated by the plurality of DSCs including the digital signal generated by the DSC to determine a first location of the user with respect to the plurality of touch sensors; process, at a second time, the plurality of digital signals generated by the plurality of DSCs including the digital signal generated by the DSC to determine a second location of the user with respect to the plurality of touch sensors; and process the first location of the user with respect to the plurality of touch sensors and the second location of the user with respect to the plurality of touch sensors based on a known location of the user with respect to the plurality of touch sensors to determine an angle of approach of the user with respect to the plurality of touch sensors. 	Westhues teaches process, at a first time, a plurality of digital signals generated by the plurality of DSCs including the digital signal generated by the DSC to determine a first location of the user with respect to the plurality of touch sensors (Fig. 7, [0060]: first location at first time); 
process, at a second time, the plurality of digital signals generated by the plurality of DSCs including the digital signal generated by the DSC to determine a second location of the user with respect to the plurality of touch sensors (Fig. 7, [0060]: second location at second time); and 
process the first location of the user with respect to the plurality of touch sensors and the second location of the user with respect to the plurality of touch sensors to determine an angle of approach of the user with respect to the plurality of touch sensors (Figs. 1-2: finger and stylus both types of input can be used, [0055]: a tilt parameter may include one or more angles specifying the orientation or attitude of the active stylus relative to the touch-sensitive display device; Note: user is holding stylus, therefore, the angle of approach of the stylus including user’s hand interpreted as the angle of approach of the user since it is broadly claimed). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souchkov’s touch sensor system by adapting Westhues’s idea of determining angle of stylus in order to determine an angle of approach of the user. 
Souchkov (as modified by Westhues) do not specifically teach the second location of the user with respect to the plurality of touch sensors based on a known location of the user with respect to the plurality of touch sensors. 
Kitada teaches teach the second location of the user with respect to the plurality of touch sensors based on a known location of the user with respect to the plurality of touch sensors (Fig. 4, [0065]: user A present on a mat electrode 20a(ID1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch sensor system of Souchkov (as modified by Westhues) by incorporating Kitada’s idea of including a mat with electrode to uniquely identify user’s touch signal based on user’s position. 

As to claim 17, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 16, wherein, when enabled, the DSC is configured to: drive the signal via the single line coupling to the touch sensor of the plurality of touch sensors and simultaneously sense, via the single line, change of the signal that is based on the user being within sufficient proximity to the touch sensor of the plurality of touch sensors and also based on another signal coupled to the touch sensor from the user that changes the electrical characteristic of the touch sensor of the plurality of touch sensors, wherein the another signal is uniquely associated with the user (Kitada: Fig. 4, [0065] – [0066]). 
As to claim 18, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 17, wherein, when enabled, the processing module is further configured to execute the operational instructions to: process the digital signal to detect interaction of the user with the touch sensor of the plurality of touch sensors, to identify the user, and to determine whether the user who is identified is an authorized user; and based on a determination that the user who is identified is not an authorized user, abort execution of one or more operations associated with the interaction of the user with the touch sensor (Kitada: Fig. 4, [0068]: uniquely identified). 
As to claim 19, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 16, wherein the DSC further comprises: a power source circuit operably coupled to the touch sensor via the single line, wherein, when enabled, the power source circuit is configured to provide the signal that includes an analog signal via the single line coupling to the touch sensor, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component (Souchkov: [0031]); and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor; and generate the digital signal that is representative of the electrical characteristic of the touch sensor (Westhues: [0038]). 
As to claim 20, Souchkov (as modified by Westhues and Kitada) teach the touch sensor system of claim 19 further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor to the at least one of the voltage reference and the current reference to produce the analog signal (Kitada: Fig. 4, [0071] – [0072], it is obvious to have a comparator to compare signals). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628